OPINION — AG — YOUR TIME CALCULATION CHART DOES NOT COMPLY WITH THE STATUTE IN THAT ITS COLUMN REFLECTING "GOOD CONDUCT CREDITS" CREDITS ONE MONTH TOO MUCH TIME FOR THE ENTRIES FOR SENTENCES OF ONE YEAR OR MORE. THE CHART COMPLIES WITH THE STATUTE APPROXIMATELY AS TO "WORK CREDITS" BUT ONLY IF AN INMATE WORKS SIX DAYS A WEEK, RECEIVES NO OTHER CREDITS OR HAS NO TIME CREDIT OTHERWISE TAKEN AWAY. AFTER CORRECTIONS FOR THE EXTRA MONTH IN THE "GOOD CONDUCT CREDITS" COLUMN, THE CHART MAY BE OF SOME USE AND INFORMATION TO AN INMATE IN CALCULATING HIS APPROXIMATE AND PREDICTED DATE OF RELEASE. BUT FOR SOME REASONS DISCUSSED ABOVE, WE ARE OF OPINION THAT IT SHOULD NOT BE USED FOR SETTING A "MINIMUM RELEASE DATE" WHICH WILL BE THE ACTUAL DATE OF RELEASE ON THE OFFICIAL RECORDS OF THE PENITENTIARY OR FROM WHICH OTHER CALCULATIONS AS TO ACTUAL RELEASE DATE ARE TO BE MADE FOR THE OFFICIAL RECORD. CITE:  57 O.S. 1961 138 [57-138], ARTICLE VI, SECTION 10 57 O.S. 1961 332.1 [57-332.1], 57 O.S. 1961 138 [57-138] (HUGH COLLUM) ** SEE: OPINION NO. 68-378 (1969) **